CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (in thousands of U.S. dollars) - unaudited March 30, September 29, Current assets: Cash and cash equivalents $ $ Trade accounts receivable Income taxes receivable Inventories (note 4) Prepaid expenses and deposits Assets held for sale Other current assets Total current assets Non-current assets: Property, plant and equipment Intangible assets Goodwill Deferred income taxes - Other non-current assets Total non-current assets Total assets $ $ Current liabilities: Accounts payable and accrued liabilities $ $ Total current liabilities Non-current liabilities: Long-term debt (note 5) - Deferred income taxes - Employee benefit obligations Provisions Total non-current liabilities Total liabilities Equity: Share capital Contributed surplus Retained earnings Accumulated other comprehensive income Total equity attributable to shareholders of the Company Total liabilities and equity $ $ See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2014 P.26 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (in thousands of U.S. dollars, except per share data) - unaudited Three months ended Six months ended March 30, March 31, March 30, March 31, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring and acquisition-related costs (note 6) 46 Operating income Financial expenses, net (note 7(b)) 60 Equity earnings in investment in joint venture - - - Earnings before income taxes Income tax expense Net earnings Other comprehensive income (loss), net of related income taxes (note 9): Cash flow hedges Comprehensive income $ Earnings per share: Basic (note 10) $ Diluted (note 10) $ See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2014 P.27 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Six months ended March 30, 2014 and March 31, 2013 (in thousands or thousands of U.S. dollars) - unaudited Accumulated other Share capital Contributed comprehensive Retained Total Number Amount surplus income (loss) earnings equity Balance, September 29, 2013 $ Share-based compensation - Shares issued under employee share purchase plan 10 - - - Shares issued pursuant to exercise of stock options 81 - - Shares issued or distributed pursuant to vesting of restricted share units - - - Share repurchases for future settlement of non-Treasury RSUs - - Dividends declared - - - Transactions with shareholders of the Company recognized directly in equity 73 - Cash flow hedges - Net earnings - Comprehensive income - - - Balance, March 30, 2014 $ Balance, September 30, 2012 $ Share-based compensation - Shares issued under employee share purchase plan 12 - - - Shares issued pursuant to exercise of stock options 39 - - Shares issued or distributed pursuant to vesting of restricted share units - - - Share repurchases for future settlement of non-Treasury RSUs - - Dividends declared - - - Transactions with shareholders of the Company recognized directly in equity - Cash flow hedges - Net earnings - Comprehensive income - - - Balance, March 31, 2013 $ See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2014 P.28 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) - unaudited Three months ended Six months ended March 30, March 31, March 30, March 31, Cash flows from (used in) operating activities: Net earnings $ Adjustments to reconcile net earnings to cash flows from operating activities (note 11(a)) Changes in non-cash working capital balances: Trade accounts receivable Income taxes Inventories Prepaid expenses and deposits Other current assets Accounts payable and accrued liabilities Cash flows from (used in) operating activities Cash flows from (used in) investing activities: Purchase of property, plant and equipment Purchase of intangible assets Business acquisition achieved in stages, net of cash acquired - - - Proceeds on disposal of assets held for sale and property, plant and equipment Cash flows used in investing activities Cash flows from (used in) financing activities: Increase in amounts drawn under revolving long-term bank credit facility Dividends paid Proceeds from the issuance of shares Share repurchases for future settlement of non-Treasury RSUs - Cash flows from financing activities Effect of exchange rate changes on cash and cash equivalents denominated in foreign currencies 78 Net (decrease) increase in cash and cash equivalents during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Cash paid during the period (included in cash flows from (used in) operating activities): Interest $ Income taxes Supplemental disclosure of cash flow information (note 11) See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2014 P.29 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) For the period ended March 30, 2014 (Tabular amounts in thousands or thousands of U.S. dollars except per share data, unless otherwise indicated) 1. REPORTING ENTITY: Gildan Activewear Inc. (the "Company") is domiciled in Canada and is incorporated under the Canada Business Corporations Act. Its principal business activity is the manufacture and sale of activewear, socks and underwear. The Company’s fiscal year ends on the first Sunday following September 28 of each year. The address of the Company’s registered office is 600 de Maisonneuve Boulevard West, Suite 3300, Montreal, Quebec. These condensed interim consolidated financial statements are for the Company’s second quarter of fiscal 2014 as at and for the three and six months ended March 30, 2014 and include the accounts of the Company and its subsidiaries. The Company is a publicly listed entity and its shares are traded on the Toronto Stock Exchange and New York Stock Exchange under the symbol GIL. 2. BASIS OF PREPARATION: (a) Statement of compliance: These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The Company applied the same accounting policies in the preparation of these condensed interim consolidated financial statements as those disclosed in note 3 of its most recent annual consolidated financial statements, except as noted below. These condensed interim consolidated financial statements should be read in conjunction with the Company’s 2013 audited annual consolidated financial statements. These condensed interim consolidated financial statements were authorized for issuance by the Board of Directors of the Company on May 1, 2014. (b) Seasonality of the business: The Company’s revenues and net earnings are subject to seasonal variations. Historically, consolidated net sales have been lowest in the first quarter and highest in the second half of the fiscal year, reflecting the seasonality of our operating segments’ net sales. For our Printwear segment, net sales have historically been higher during the third quarter of the fiscal year. For our Branded Apparel segment, net sales have historically been higher during the fourth quarter of the fiscal year. (c) Initial application of new or amended accounting standards in the reporting period: On September 30, 2013, the Company adopted the following new or amended accounting standards. (i) IFRS 10, Consolidated Financial Statements replaces SIC-12, Consolidation - Special Purpose Entities and parts of IAS 27, Consolidated and Separate Financial Statements. The new standard builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included in a company’s consolidated financial statements. The standard provides additional guidance to assist in the determination of control where it is difficult to assess. The adoption of IFRS 10 did not have an impact on the Company’s consolidated financial statements. (ii) IFRS 11, Joint Arrangements supersedes IAS 31, Interests in Joint Ventures and SIC-13, Jointly Controlled Entities - Non-monetary Contributions by Venturers. IFRS 11 focuses on the rights and obligations of a joint arrangement, rather than its legal form as was the case under IAS 31. The adoption of IFRS 11 did not have an impact on the Company’s consolidated financial statements. (iii) IFRS 12, Disclosure of Interests in Other Entities is a new and comprehensive standard on disclosure requirements for all forms of interests in other entities, including subsidiaries, joint arrangements, associates, and unconsolidated structured entities. As required, the enhanced disclosures will be included in our annual consolidated financial statements for the year ended October 5, 2014. QUARTERLY REPORT – Q2 2014 P.30 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 2. BASIS OF PREPARATION (continued): (c) Initial application of new or amended accounting standards in the reporting period (continued): (iv) IFRS 13, Fair Value Measurement improves consistency and reduces complexity by providing a precise definition of fair value and a single source of fair value measurement and disclosure requirements for use across IFRS. The adoption of IFRS 13 did not result in any measurement adjustments or changes to our valuation techniques to determine fair value. We have included the related quarterly disclosures in note 8 to these condensed interim consolidated financial statements. (v) IAS 19, Employee Benefits requires, among other changes, entities to compute the financing cost component of defined benefit plans by applying the discount rate used to measure post-employment benefit obligations to the net post-employment benefit obligations (usually, the present value of defined benefit obligations less the fair value of plan assets). Furthermore, the amendments to IAS 19 enhance the disclosure requirements for defined benefit plans, providing additional information about the characteristics of defined benefit plans and the risks that entities are exposed to through participation in those plans. The adoption of IAS 19 did not have an impact on recognition or measurement, but will result in additional disclosures in our annual consolidated financial statements for the year ended October 5, 2014. 3. NEW ACCOUNTING STANDARDS AND INTERPRETATIONS NOT YET APPLIED: Financial instruments In October 2010, the IASB released IFRS 9, Financial Instruments, which is the first part of a three-part project to replace IAS 39, Financial Instruments: Recognition and Measurement. This first part covers classification and measurement of financial assets and financial liabilities. In November 2013, the IASB released IFRS 9, Financial Instruments (2013), which introduces a new hedge accounting model, together with corresponding disclosures about risk management activity for those applying hedge accounting. Impairment of financial assets will be addressed in the third part of the project. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments and the contractual cash flow characteristics of the financial assets. Most of the requirements in IAS 39 for classification and measurement of financial liabilities were carried forward in IFRS 9. However, requirements for measuring a financial liability at fair value have changed, as the portion of the changes in fair value related to the entity’s own credit risk must be presented in other comprehensive income rather than in net earnings. The new hedging model represents a significant change in hedge accounting requirements for non-financial risks. It increases the scope of hedged items eligible for hedge accounting and removes the requirements for quantitative thresholds when calculating hedge effectiveness, allowing flexibility in how an economic relationship is demonstrated. This new standard will increase required disclosures about an entity’s risk management strategy, cash flows from hedging activities and the impact of hedge accounting on the consolidated financial statements. In February 2014, the IASB decided that the mandatory effective date for IFRS 9 will be January 1, 2018. The Company intends to early adopt IFRS 9 effective March 31, 2014. The adoption of IFRS 9 is not expected to have an impact on the Company’s consolidated financial statements, and the related disclosures will be included starting in our condensed interim consolidated financial statements for the three and nine months ending July 6, 2014. Levies In May 2013, the IASB released IFRIC 21, Levies, which provides guidance on accounting for levies in accordance with IAS 37, Provisions, Contingent Liabilities and Contingent Assets. The interpretation defines a levy as an outflow of resources from an entity imposed by a government in accordance with legislation, other than income taxes within the scope of IAS 12, Income Taxes, and confirms that an entity recognizes a liability for a levy only when the triggering event specified in the legislation occurs. For a levy that is triggered upon reaching a minimum threshold, the interpretation clarifies that no liability should be recorded before the specified minimum threshold is reached. IFRIC 21 will be effective for the Company’s fiscal year beginning on October 6, 2014, and is to be applied retrospectively. The Company is currently assessing the impact of the adoption of this interpretation on its consolidated financial statements. QUARTERLY REPORT – Q2 2014 P.31 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 4. INVENTORIES: March 30, September 29, Raw materials and spare parts inventories $ $ Work in progress Finished goods $ $ 5. LONG-TERM DEBT: The Company has a committed unsecured revolving long-term bank credit facility of $800 million. The facility provides for an annual extension which is subject to the approval of the lenders, and amounts drawn under the facility bear interest at a variable banker’s acceptance or U.S. LIBOR-based interest rate plus a spread ranging from 1% to 2%, such range being a function of the total debt to EBITDA ratio (as defined in the credit facility agreement). In December 2013, the Company amended its revolving long-term bank credit facility to extend the maturity date from January 2018 to January 2019. As at March 30, 2014, $148.0 million (September 29, 2013 - nil) was drawn under the facility, and the effective interest rate for the six months ended March 30, 2014 was 1.3%. In addition, an amount of $22.3 million (September 29, 2013 - $7.4 million) has been committed against this facility to cover various letters of credit. The revolving long-term bank credit facility requires the Company to comply with certain covenants including maintenance of financial ratios. The Company was in compliance with all covenants as at March 30, 2014. 6. RESTRUCTURING AND ACQUISITION-RELATED COSTS: Three months ended Six months ended March 30, March 31, March 30, March 31, Charges related to assets held for sale and property, plant and equipment $ $ 9 $ $ Employee termination and benefit costs Loss on settlement on wind-up of defined benefit pension plan - - - Exit, relocation and other costs 93 Remeasurement of contingent consideration in connection with a business acquisition - - Loss on business acquisition achieved in stages - - - Acquisition-related transaction costs - - - $ 46 $ $ $ Restructuring and acquisition-related costs for the six months ended March 30, 2014 relate primarily to a loss incurred on the final settlement on the wind-up of the Gold Toe defined benefit pension plan. For the six months ended March 31, 2013, exit, relocation and other costs relate primarily to costs incurred in connection with the acquisition and integration of Anvil Holdings, Inc., including a charge of $1.6 million related to lease exit costs. Charges related to assets held for sale and property, plant and equipment of $1.2 million during the six months ended March 31, 2013 included write-downs on the Company’s former U.S. sock knitting and finishing facilities in Fort Payne, Alabama which were closed in prior years in connection with the consolidation of its sock manufacturing operations in Honduras. The Company also incurred a loss on business acquisition achieved in stages of $1.3 million in connection with the acquisition of the remaining 50% interest of CanAm Yarns, LLC. QUARTERLY REPORT – Q2 2014 P.32 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 7. OTHER INFORMATION: (a) Depreciation and amortization: Three months ended Six months ended March 30, March 31, March 30, March 31, Depreciation of property, plant and equipment $ Adjustment for the variation of depreciation of property, plant and equipment included in inventories at the beginning and end of the period Depreciation of property, plant and equipment included in net earnings Amortization of intangible assets, excluding software Amortization of software Depreciation and amortization included in net earnings $ Property, plant and equipment includes $104.4 million (September 29, 2013 - $114.0 million) of assets not yet utilized in operations. Depreciation on these assets commences when the assets are available for use. (b) Financial expenses, net: Three months ended Six months ended March 30, March 31, March 30, March 31, Interest expense on financial liabilities recorded at amortized cost $ Bank and other financial charges Interest accretion on discounted provisions 80 78 Foreign exchange gain $ 60 $ $ $ QUARTERLY REPORT – Q2 2014 P.33 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 8. FAIR VALUE MEASUREMENT: Financial instruments – carrying amounts and fair values: The carrying amounts and fair values of financial assets and liabilities included in the condensed interim consolidated statements of financial position are as follows: March 30, September 29, Financial assets Loans and receivables: Cash and cash equivalents $ $ Trade accounts receivable Other current assets Long-term non-trade receivables included in other non-current assets Derivative financial instruments designated as effective hedging instruments included in other current assets Financial liabilities Other financial liabilities: Accounts payable and accrued liabilities Long-term debt - bearing interest at variable rates - Derivative financial instruments designated as effective hedging instruments included in accounts payable and accrued liabilities Financial instruments whose carrying value approximates fair value The Company has determined that the fair value of its short-term financial assets and liabilities approximates their respective carrying amounts as at the reporting dates due to the short-term maturities of these instruments, as they bear variable interest-rates or because the terms and conditions are comparable to current market terms and conditions for similar items. Non-current assets and long-term debt The fair values of the long-term non-trade receivables included in other non-current assets, and the Company’s interest-bearing financial liabilities also approximate their respective carrying amounts because the interest rates applied to measure their carrying amount approximate current market interest rates. Derivatives The derivatives consist of foreign exchange forward contracts where the fair value of the forward contracts is measured using a generally accepted valuation technique which is the discounted value of the difference between the contract’s value at maturity based on the foreign exchange rate set out in the contract and the contract’s value at maturity based on the foreign exchange rate that the counterparty would use if it were to renegotiate the same contract at the measurement date under the same conditions. The fair values of loans and receivables, other financial liabilities and derivative financial instruments were measured using Level 2 inputs in the fair value hierarchy. In determining the fair value of financial assets and financial liabilities, including derivative financial instruments, the Company takes into account its own credit risk and the credit risk of the counterparties. QUARTERLY REPORT – Q2 2014 P.34 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 9. OTHER COMPREHENSIVE INCOME: Three months ended Six months ended March 30, March 31, March 30, March 31, Net (loss) gain on derivatives designated as cash flow hedges $ Income taxes 5 22 Amounts reclassified from other comprehensive income to property, plant and equipment - - Amounts reclassified from other comprehensive income to net earnings, and included in: Net sales Cost of sales - - Selling, general and administrative expenses 7 - Financial expenses, net Income taxes - Other comprehensive income (loss) $ As at March 30, 2014, accumulated other comprehensive income includes approximately $1.8 million of net losses on derivatives designated as cash flow hedges, which are expected to be reclassified to net earnings and property, plant and equipment within the next twelve months. 10. EARNINGS PER SHARE: Reconciliation between basic and diluted earnings per share is as follows: Three months ended Six months ended March 30, March 31, March 30, March 31, Net earnings - basic and diluted $ Basic earnings per share: Basic weighted average number of common shares outstanding Basic earnings per share $ Diluted earnings per share: Basic weighted average number of common shares outstanding Plus dilutive impact of stock options, Treasury RSUs and common shares held in trust Diluted weighted average number of common shares outstanding Diluted earnings per share $ Excluded from the above calculation for the three and six months ended March 30, 2014 are 173,226 stock options (2013 - 271,174) and 5,000 restricted share units (“Treasury RSUs”) (2013 - none) which were deemed to be anti-dilutive. QUARTERLY REPORT – Q2 2014 P.35 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 11. SUPPLEMENTAL CASH FLOW DISCLOSURE: (a) Adjustments to reconcile net earnings to cash flows from operating activities: Three months ended Six months ended March 30, March 31, March 30, March 31, Depreciation and amortization (note 7(a)) $ Loss on business acquisition achieved in stages (note 6) - - - Restructuring charges related to assets held for sale and property, plant and equipment (note 6) 9 Loss on remeasurement of contingent consideration - - (Gain) loss on disposal of property, plant and equipment Share-based compensation Deferred income taxes Equity earnings in investment in joint venture - - - Unrealized net gain on foreign exchange and financial derivatives Adjustment to financial derivatives included in other comprehensive income, net of amounts reclassified to net earnings - - Other non-current assets Employee benefit obligations Provisions 78 $ (b) Variations in non-cash transactions: Three months ended Six months ended March 30, March 31, March 30, March 31, Dividends declared included in dividends payable $ $ $ - $ - Share repurchases for future settlement of non-Treasury RSUs included in accounts payable and accrued liabilities - - - Additions to property, plant and equipment included in accounts payable and accrued liabilities Addition to property, plant and equipment transferred from prepaid expenses and deposits and other non-current assets - - Proceeds on disposal of property, plant and equipment included in other current assets - - Transfer from accounts payable and accrued liabilities to to contributed surplus in connection with share repurchases for future settlement of non-Treasury RSUs - - Non-cash ascribed value credited to contributed surplus for dividends attributed to Treasury RSUs Non-cash ascribed value credited to share capital from shares issued or distributed pursuant to vesting of restricted share units and exercise of stock options QUARTERLY REPORT – Q2 2014 P.36 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 11. SUPPLEMENTAL CASH FLOW DISCLOSURE (continued): (c) Cash and cash equivalents: March 30, September 29, Bank balances $ $ Term deposits 58 $ $ 12. CONTINGENT LIABILITIES: Claims and litigation The Company is a party to claims and litigation arising in the normal course of operations. The Company does not expect the resolution of these matters to have a material adverse effect on the financial position or results of operations of the Company. 13. SEGMENT INFORMATION: The Company manages and reports its business as two operating segments, Printwear and Branded Apparel, each of which is a reportable segment for financial reporting purposes. Each segment has its own management that is accountable and responsible for the segment’s operations, results and financial performance. These segments are principally organized by the major customer markets they serve. The following summary describes the operations of each of the Company’s operating segments: Printwear: The Printwear segment, headquartered in Christ Church, Barbados, designs, manufactures, sources, and distributes undecorated activewear products in large quantities primarily to wholesale distributors in printwear markets in over 30 countries across North America, Europe and the Asia-Pacific region. Branded Apparel: The Branded Apparel segment, headquartered in Charleston, South Carolina, designs, manufactures, sources, and distributes branded family apparel, which includes athletic, casual and dress socks, underwear and activewear products, primarily to U.S. retailers. The chief operating decision-maker assesses segment performance based on segment operating income which is defined as operating income before corporate head office expenses, restructuring and acquisition-related costs, and amortization of intangible assets, excluding software. The accounting policies of the segments are the same as those described in note 3 of the Company’s 2013 audited annual consolidated financial statements. QUARTERLY REPORT – Q2 2014 P.37 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 13. SEGMENT INFORMATION (continued): Three months ended Six months ended March 30, March 31, March 30, March 31, Segmented net sales: Printwear $ Branded Apparel Total net sales $ Segment operating income: Printwear $ Branded Apparel Total segment operating income $ Reconciliation to consolidated earnings before income taxes: Total segment operating income $ Amortization of intangible assets, excluding software Corporate expenses Restructuring and acquisition-related costs Financial expenses, net Equity earnings in investment in joint venture - - - 46 Earnings before income taxes $ QUARTERLY REPORT – Q2 2014 P.38
